SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForAugust 13, 2015 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CIA. DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP Rui de Britto Álvares Affonso Chief Financial Officer and Investor Relations Officer Mario Azevedo de Arruda Sampaio Head of Capital Markets and Investor Relations SABESP announces 2Q15 results São Paulo, August 13, 2015 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its results for the second quarter of 2015 (2Q15) . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2014 . SBSP3: R$ 15.47/share SBS: US$ 4.33 (ADR1 share) Total shares: 683,509,869 Market value: R$ 10.6 billion Closing quote: 08/13/2015 R$ million 1. Financial highlights R$ million 2Q15 2Q14 Chg. (R$) % 1H15 1H14 Chg. (R$) % (+) Gross operating revenue 2,047.2 2,224.0 (176.8) (7.9) 4,051.7 4,668.4 (616.7) (13.2) (+) Construction revenue 904.8 678.7 226.1 33.3 1,493.2 1,210.0 283.2 23.4 (-) COFINS and PASEP taxes 129.1 148.6 (19.5) (13.1) 253.4 332.3 (78.9) (23.7) () Net operating revenue 2,822.9 2,754.1 68.8 2.5 5,291.5 5,546.1 (254.6) (4.6) (-) Costs and expenses 1,465.1 1,650.8 (185.7) (11.2) 2,254.3 3,166.4 (912.1) (28.8) (-) Construction costs 885.2 664.2 221.0 33.3 1,461.6 1,184.7 276.9 23.4 (+) Equity result (0.1) - (0.1) - 1.0 (0.3) 1.3 (433.3) (+) Other operating revenue/expenses, net 11.7 5.2 6.5 125.0 43.8 (37.8) 81.6 (215.9) () Earnings before financial result, income tax and social contribution 484.2 444.3 39.9 9.0 1,620.4 1,156.9 463.5 40.1 (+) Financial result 155.4 (21.6) 177.0 (819.4) (830.3) 5.9 (836.2) n.m. () Earnings before income tax and social contribution 639.6 422.7 216.9 51.3 790.1 1,162.8 (372.7) (32.1) (-) Income tax and social contribution 302.3 120.3 182.0 151.3 134.6 382.8 (248.2) (64.8) Net Income 337.3 302.4 34.9 11.5 655.5 780.0 (124.5) (16.0) Earnings per share* (R$) 0.49 0.44 0.96 1.14 * Total shares 683,509,869 Adjusted EBITDA Reconciliation(Non-accounting measures) R$ million 2Q15 2Q14 Chg. (R$) % 1H15 1H14 Chg. (R$) % Net income 337.3 302.4 34.9 11.5 655.5 780.0 (124.5) (16.0) (-) Income tax and social contribution 302.3 120.3 182.0 151.3 134.6 382.8 (248.2) (64.8) (+) Financial result (155.4) 21.6 (177.0) (819.4) 830.3 (5.9) 836.2 n.m. (+) Other operating revenues/expenses, net (5.2) (6.5) 125.0 (43.8) 37.8 (81.6) (215.9) () Adjusted EBIT* 472.5 439.1 33.4 7.6 1,576.6 1,194.7 381.9 32.0 (+) Depreciation and amortization 284.1 222.6 61.5 27.6 537.4 482.9 54.5 11.3 () Adjusted EBITDA ** 756.6 661.7 94.9 14.3 2,114.0 1,677.6 436.4 26.0 (%) Adjusted EBITDA margin 26.8 24.0 40.0 30.2 (*) Adjusted EBIT is net income before: (i) other operating revenues/expenses; (ii) financial result; and (iii) income tax and social contribution. (**) Adjusted EBITDA is net income before: (i) depreciation and amortization expenses; (ii) income tax and social contribution; (iii) financial result; and (iv) other operating revenues/expenses, net. In 2Q15, net operating revenue, including construction revenue, reached R$ 2.8 billion; a 2.5% increase compared to 2Q14. Costs and expenses, including construction costs, totaled R$ 2.4 billion, up by 1.5% compared to R$ 2.3 billion recorded in 2Q14. Adjusted EBIT, in the amount of R$ 472.5 million, grew 7.6% from R$ 439.1 million recorded in the same quarter of the previous year. Adjusted EBITDA, in the amount of R$ 756.6 million, increased 14.3% from R$ 661.7 million recorded in 2Q14 (R$ 3,355.1 million in the last 12 months). The adjusted EBITDA margin was 26.8% in 2Q15, versus 24.0% in 2Q14 (30.6% in the last 12 months) . Excluding construction revenues and construction costs, the adjusted EBITDA margin was 38.4% in 2Q15 (31.2% in 2Q14 and 42.4% in the last 12 months ). Net income totaled R$ 337.3 million, 11.5% higher than R$ 302.4 million recorded in 2Q14. 2. Gross operating revenue Gross operating revenue from water and sewage, not including construction revenue, totaled R$ 2.0 billion, a drop of R$ 176.8 million or 7.9%, when compared to the R$ 2.2 billion recorded in 2Q14. The main factors that led to this variation were: · Bonus granted within the Water Consumption Reduction Incentive Program, with a R$ 231.0 million impact in 2Q15, versus the R$ 88.1 million granted in 2Q14, leading to a decrease of 6.4% in gross operating revenue; · Decrease of 7.5% in the Company’s total billed volume (8.3% in water and 6.3% in sewage); and · Decrease in the average billed price, due to the migration of clients to lower volume of consumption ranges. The decline in gross operating revenue was mitigated by the application of contingency tariff, in the amount of R$ 123.0 million, and by the application of the following adjustments: Page 2 of 11 · 6.5% repositioning tariff index since December 2014; and · 15.2% tariff increase (7.8% ordinary tariff adjustment and 6.9% Extraordinary Tariff Revision) since June 2015, with a 1.5% impact in the quarter. 3. Construction revenue Construction revenue increased R$ 226.1 million or 33.3%, when compared to 2Q14. The variation was mainly due to higher investments in 2Q15. 4. Billed volume The following tables show the water and sewage billed volume, quarter-on-quarter and semester-on-semester, per customer category and region. WATER AND SEWAGE BILLED VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 2Q15 2Q14 % 2Q15 2Q14 % 2Q15 2Q14 % Residential 358.0 382.0 (6.3) 301.3 319.2 (5.6) 659.3 701.2 (6.0) Commercial 39.4 42.7 (7.7) 37.5 40.3 (6.9) 76.9 83.0 (7.3) Industrial 8.0 9.9 (19.2) 9.7 10.9 (11.0) 17.7 20.8 (14.9) Public 10.7 13.3 (19.5) 8.4 10.3 (18.4) 19.1 23.6 (19.1) Total retail 416.1 447.9 356.9 380.7 773.0 828.6 Wholesale 52.4 63.1 (17.0) 5.9 6.6 (10.6) 58.3 69.7 (16.4) Total 468.5 511.0 362.8 387.3 831.3 898.3 1H15 1H14 % 1H15 1H14 % 1H15 1H14 % Residential 727.0 792.6 (8.3) 609.9 659.5 (7.5) 1,336.9 1,452.1 (7.9) Commercial 79.9 87.7 (8.9) 75.6 82.3 (8.1) 155.5 170.0 (8.5) Industrial 16.5 20.1 (17.9) 19.6 22.0 (10.9) 36.1 42.1 (14.3) Public 21.2 27.1 (21.8) 16.5 20.9 (21.1) 37.7 48.0 (21.5) Total retail 844.6 927.5 721.6 784.7 1,566.2 1,712.2 Wholesale 105.7 138.5 (23.7) 12.4 13.1 (5.3) 118.1 151.6 (22.1) Total 950.3 1,066.0 734.0 797.8 1,684.3 1,863.8 WATER AND SEWAGE BILLED VOLUME PER REGION - million m 3 Water Sewage Water + Sewage Region 2Q15 2Q14 % 2Q15 2Q14 % 2Q15 2Q14 % Metropolitan 267.1 292.8 (8.8) 231.7 251.2 (7.8) 498.8 544.0 (8.3) Regional (2) 149.0 155.1 (3.9) 125.2 129.5 (3.3) 274.2 284.6 (3.7) Total retail 416.1 447.9 356.9 380.7 773.0 828.6 Wholesale 52.4 63.1 (17.0) 5.9 6.6 (10.6) 58.3 69.7 (16.4) Total 468.5 511.0 362.8 387.3 831.3 898.3 1H15 1H14 % 1H15 1H14 % 1H15 1H14 % Metropolitan 535.0 601.9 (11.1) 462.6 514.1 (10.0) 997.6 1,116.0 (10.6) Regional (2) 309.6 325.6 (4.9) 259.0 270.6 (4.3) 568.6 596.2 (4.6) Total retail 844.6 927.5 721.6 784.7 1,566.2 1,712.2 Wholesale 105.7 138.5 (23.7) 12.4 13.1 (5.3) 118.1 151.6 (22.1) Total 950.3 1,066.0 734.0 797.8 1,684.3 1,863.8 (1) Unaudited (2) Including coastal and interior region Page 3 of 11 5. Costs, administrative and selling expenses In 2Q15, costs, administrative and selling expenses, grew 1.5% (R$ 35.3 million). Excluding construction costs, total costs and expenses dropped 11.2%. As a percentage of net revenue, cost and expenses were 84.1% in 2Q14 and 83.3% in 2Q15. R$ million 2Q15 2Q14 Chg. (R$) % 1H15 1H14 Chg. (R$) % Payroll and benefits 528.8 551.4 (22.6) (4.1) 1,063.4 1,048.1 15.3 1.5 Supplies 43.1 46.9 (3.8) (8.1) 91.7 94.1 (2.4) (2.6) Treatment supplies 63.6 64.6 (1.0) (1.5) 135.9 134.3 1.6 1.2 Services 270.0 351.6 (81.6) (23.2) 566.0 666.2 (100.2) (15.0) Electric power 208.3 144.5 63.8 44.2 367.4 284.5 82.9 29.1 General expenses 48.7 190.0 (141.3) (74.4) 103.1 342.7 (239.6) (69.9) Tax expenses 18.3 17.6 0.7 4.0 38.2 37.3 0.9 2.4 São Paulo state government reimbursement - (696.3) - (696.3) - Sub-total 1,180.8 1,366.6 1,669.4 2,607.2 Depreciation and amortization 284.1 222.6 61.5 27.6 537.4 482.9 54.5 11.3 Credit write-offs 0.2 61.6 (61.4) (99.7) 47.5 76.3 (28.8) (37.7) Sub-total 284.3 284.2 0.1 0.0 584.9 559.2 25.7 4.6 Costs and expenses 1,465.1 1,650.8 2,254.3 3,166.4 Construction costs 885.2 664.2 221.0 33.3 1,461.6 1,184.7 276.9 23.4 Costs, adm., selling and construction expenses 2,350.3 2,315.0 35.3 1.5 3,715.9 4,351.1 % of net revenue 83.3 84.1 70.2 78.5 5.1. Payroll and benefits In 2Q15 payroll and benefits dropped R$ 22.6 million or 4.1%, due to the following: · R$ 15.9 million in provisions for severance payments (TAC); and · R$ 10.7 million in expenses related to the Profit Sharing Program, due to a higher reversion of provision in 2Q15, as a result of achievements lower than the targets estimated for the period. The average wage increase of 6.8%, since May 2014 and of 9.7% since May 2015 were offset by the 4.4% drop in the number of employees, that reduced from 14,799 in 2Q14 to 14,147 this quarter. 5.2. Supplies In 2Q15, expenses with supplies decreased R$ 3.8 million or 8.1%, from R$ 46.9 million to R$ 43.1 million, mostly due to lower use of materials in preventive and corrective maintenance in several water and sewage systems, thus, resulting in a reduction of R$ 3.0 million. 5.3. Services Services expenses, in the amount of R$ 270.0 million, dropped R$ 81.6 million or 23.2%, in comparison to R$ 351.6 million in 2Q14. The main factors were: · Advertising campaigns, in the amount of R$ 38.3 million, mainly due to the intensification in 2Q14, for the rational use of water; · Estimate of service expenses, totaling R$ 22.1 million, especially due to the lower expense related to advertising campaigns in 2Q15; and · Expenses with risk contracts for credit recovery, in the amount of R$ 7.8 million. 5.4. Electric power Electric power expenses totaled R$ 208.3 million, an increase of R$ 63.8 million or 44.2% in comparison to the R$ 144.5 million in 2Q14, chiefly due to the following: · Average increase of 82.0% in the regulated market tariffs (ACR), with a 10.3% decrease in consumption; and · Average increase of 210.4% in the grid market tariffs (TUSD). Page 4 of 11 The regulated market (ACR) accounts for 69.2% of the total electric power consumed by the Company, while the grid market represents 11.5% of total consumption. 5.5. General expenses General expenses dropped R$ 141.3 million or 74.4%, totaling R$ 48.7 million, versus the R$ 190.0 million recorded in 2Q14 mainly due to: · R$ 117.8 million decrease in the provision for lawsuits; and · Lower provision for the Municipal Fund for Environmental Sanitation and Infrastructure , in the amount of R$ 13.3 million, as a result of the decrease in revenues with the municipality of São Paulo. 5.6. Depreciation and amortization R$ 61.5 million increase or 27.6%, reaching R$ 284.1 million in comparison to the R$ 222.6 million recorded in 2Q14, mostly related to the addition intangible assets in operation. 5.7. Credit write-offs Credit write-offs decreased R$ 61.4 million, especially due to higher allowance for losses occurred in 2Q14, in municipalities served with water on wholesale basis. 6. Other operating revenues and expenses, net Other net operational revenues and expenses reported an upturn of R$ 6.5 million, mainly due to the gain from selling surplus energy in 2Q15, in the amount of R$ 9.7 million. 7. Financial result R$ million 2Q15 2Q14 Chg. % Financial expenses, net of revenues (74.4) 9.9 (13.3) Net monetary and exchange variation 219.9 52.8 167.1 316.5 Financial result 155.4 177.0 7.1. Financial revenues and expenses R$ million 2Q15 2Q14 Chg. % Financial expenses Interest and charges on international loans and financing (23.1) (2.0) 8.7 Interest and charges on domestic loans and financing (79.9) (1.1) 1.4 Other financial expenses (48.9) (45.3) (3.6) 7.9 Total financial expenses 4.5 Financial revenues 90.5 73.9 16.6 22.5 Financial expenses net of revenues 9.9 7.1.1. Financial expenses Financial expenses grew R$ 6.7 million. The main reasons were: · R$ 3.3 million upturn in other financial expenses, mainly due to the increased recognition of interest arising from the startup of a sewage treatment station, financed through leasing; and Page 5 of 11 · R$ 2.0 million increase in interest and charges on international loans and financing, especially due to the total debt increase, resulting from new funding. 7.1.2. Financial revenues Financial revenues increased R$ 16.6 million, due to interest mainly over instalment agreement in 2Q15. 7.2. Monetary and exchange rate variation on assets and liabilities R$ million 2Q15 2Q14 Chg. % Currency exchange variation on loans and financing 208.9 84.2 124.7 148.1 Monetary variation on loans and financing (28.9) (12.7) 43.9 Other monetary variations 17.8 (13.1) 30.9 (235.9) Monetary/exchange rate variation on liabilities 185.1 42.2 142.9 338.6 Monetary/exchange rate variation on assets 34.8 10.6 24.2 228.3 Monetary/exchange rate variation, net 219.9 52.8 167.1 316.5 7.2.1. Monetary/currency exchange variation on liabilities The effect on the monetary/currency exchange variation on liabilities in 2Q15 was R$ 142.9 million, higher than in 2Q14, especially due to: · An increase of R$ 124.7 million in expenses with exchange rate change on loans and financing, due to a higher depreciation of the US dollar and the Yen versus the Brazilian Real in 2Q15 (3.3% and 5.0%, respectively), when compared to the depreciation recorded in 2Q14 (2.7% and 1.0%, respectively); · R$ 30.9 million decrease in other monetary variation expenses, chiefly due to the reversion of R$ 25.6 million regarding provision for lawsuits in 2T15; and · An upturn of R$ 12.7 million in expenses with monetary variation on loans and financing, due to the increase in the IPCA in 2Q15 compared to 2Q14 (2.26% and 1.54%, respectively). 7.2.2. Monetary/Exchange rate variation on assets R$ 24.2 million increase, mainly due to the monetary updates on judicial deposits. 8. Income tax and social contribution Recorded a R$ 182.0 million upturn, due to the increase in taxable income in 2Q15 and to the impacts of deferred income tax and social contribution, versus 2Q14. 9. Indicators 9.1. Operating As a result of the water crisis, there was a substantial reduction in the water production volume, down by 14.6% in the quarter and 18.1% in the semester. There was also a substantial decline in the index that measures water losses per connection per day (IPDT) which came to 272 liters/connection x day versus 356 liters/connection x day on the same period last year. This reduction was the result not only of loss control initiatives, but also of the water crisis and the consequent need to reduce the network pressure as a demand management mechanism. . Page 6 of 11 Operating indicators * 2Q15 2Q14 % Water connections (
